Exhibit 10.1
LANCASTER COLONY CORPORATION
FORM OF RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (this “Agreement”) is dated as of _____,
_____, by and between Lancaster Colony Corporation, an Ohio corporation (the
“Company”), and _____, a Service Provider for the Company (the “Grantee”).
W I T N E S S E T H
WHEREAS, the Company desires to award Restricted Stock to the Grantee in
accordance with the provisions of the Amended and Restated 2005 Stock Plan (the
“Plan”); and
WHEREAS, the Grantee wishes to accept such award; and
WHEREAS, the execution of this Agreement has been authorized by a resolution of
the Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Company that was duly adopted on _____, _____; and
WHEREAS, the Company hereby confirms to the Grantee the grant, effective on
_____, _____(the “Grant Date”), pursuant to the Plan, of _____shares of
Restricted Stock (“Awarded Shares”) subject to the terms and conditions of the
Plan and the terms and conditions described below; and
WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
1. Provisions of the Plan Controlling. The Grantee specifically understands and
agrees that the Awarded Shares are being granted under the Plan, and are being
granted to the Grantee as Restricted Stock pursuant to the Plan, copies of which
the Grantee acknowledges the Grantee has read and understands and by which the
Grantee agrees to be bound. The provisions of the Plan are incorporated herein
by reference. In the event of a conflict between the terms and conditions of the
Plan and this Agreement, the provisions of the Plan will control.
2. Vesting of Awarded Shares.
(a) Except as provided in Section 2(b) and 2(c), the Awarded Shares shall be
forfeited to the Company for no consideration in the event the Grantee
(i) voluntarily ceases to retain Continuous Status as an Employee or Consultant
prior to the third anniversary of the Grant Date or (ii) ceases to retain
Continuous Status as an Employee or Consultant as a result of being terminated
by the Company, with or without cause, prior to the third anniversary of the
Grant Date.
(b) The Awarded Shares shall be fully vested in the Grantee and no longer
subject to a risk of forfeiture pursuant to Section 2(a) upon the occurrence of
the earlier of the following events:

 

 



--------------------------------------------------------------------------------



 



(i) the date on which the Grantee dies or ceases to retain Continuous Status as
an Employee or Consultant as a result of the Grantee’s Disability; or
(ii) the third anniversary of the Grant Date.
(c) Unless the Board determines otherwise:
(i) one third of the Awarded Shares shall be fully vested in the Grantee and no
longer subject to a risk of forfeiture pursuant to Section 2(a) if Grantee
Retires after the first anniversary of the Grant Date but before the second
anniversary of the Grant Date; and
(ii) two thirds of the Awarded Shares shall be fully vested in the Grantee and
no longer subject to a risk of forfeiture pursuant to Section 2(a) if Grantee
Retires after the second anniversary of the Grant Date but before the third
anniversary of the Grant Date.
For purposes of this Agreement: “Retire” shall mean, unless the Board determines
otherwise, the Grantee’s termination of his or her employment (other than by
death or Disability) after the Grantee attains age 63 and has achieved ten years
of Continuous Status as an Employee or Consultant; “Vesting Date” shall mean the
earliest of a Change in Control or the events described in Section 2(b) or
Section 2(c).
3. Dividend and Voting Rights.
(a) Dividends payable with respect to the Awarded Shares during the period prior
to the Vesting Date shall be paid to the Grantee in the same manner as paid on
the Common Stock of the Company, unless the Grantee forfeits the Awarded Shares
pursuant to Section 2(a) hereof, in which case the Grantee shall also forfeit
the right to receive any dividends not paid prior to such forfeiture.
(b) The Grantee shall have the right to vote any Awarded Shares; provided, that
such voting rights shall lapse with respect to any Awarded Shares that are
forfeited to the Company pursuant to this Agreement.
4. Additional Shares. If the Company pays a stock dividend or declares a stock
split on or with respect to any of its Common Stock, or otherwise distributes
securities of the Company to the holders of its Common Stock, the shares of
stock or other securities of the Company issued with respect to the Awarded
Shares then subject to the restrictions contained in this Agreement shall be
held in escrow and shall be distributed to the Grantee on the Vesting Date,
unless the Grantee forfeits the Awarded Shares pursuant to Section 2(a) hereof,
in which case the Grantee shall also forfeit the right to receive such stock or
other securities. If the Company shall distribute to its shareholders shares of
stock of another corporation, the shares of stock of such other corporation
distributed with respect to the Awarded Shares then subject to the restrictions
contained in this Agreement shall be held in escrow and shall be distributed to
the Grantee on such Vesting Date, unless the Grantee forfeits the Awarded Shares
pursuant to Section 2(a) hereof, in which case the Grantee shall also forfeit
the right to receive such stock.

 

 



--------------------------------------------------------------------------------



 



5. Effect of Change in Control. Notwithstanding anything in this Agreement to
the contrary, including Section 2, in the event of a Change in Control, the
Awarded Shares will be affected in accordance with Section 15 of the Plan.
6. Adjustments. The Awarded Shares shall be subject to adjustment in accordance
with Section 15 of the Plan.
7. Legends. To the extent certificates representing the Awarded Shares are
issued to the Grantee pursuant to this Agreement, such certificates shall have
endorsed thereon legends substantially as follows (or in such other form as
counsel for the Company may determine is necessary or appropriate):
“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Award Agreement with this Company dated _____,
_____, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”
8. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any delivery of
Awarded Shares to the Grantee, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the receipt of such
delivery that the Grantee make arrangements satisfactory to the Company for
payment of the balance of such taxes required to be withheld. The Grantee may
elect that all or any part of such withholding requirement be satisfied by
retention by the Company of a portion of the Awarded Shares to be delivered to
the Grantee. If such election is made, the Awarded Shares so retained shall be
credited against such withholding requirement at the Fair Market Value of a
Share on the date of such delivery, with any fractional Shares that would
otherwise be delivered being rounded up to the next nearest whole Share. In no
event shall the Fair Market Value of Awarded Shares to be withheld pursuant to
this Section 8 to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld.
9. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan must be in writing, shall be delivered to the Grantee at his or her
address on file with the Company or to the Company addressed as follows (or to
such other address or addresses of which notice in the same manner has
previously been given), and will be deemed to have been duly given (a) when
delivered in person, (b) when dispatched by electronic facsimile transfer (if
confirmed in writing by mail simultaneously dispatched), (c) one business day
after having been dispatched by a nationally recognized overnight courier
service or (d) three business days after being sent by registered or certified
mail, return receipt requested, postage prepaid:
Lancaster Colony Corporation
37 West Broad Street
Columbus, Ohio 43215
Attention: Corporate Secretary
10. No Employment Contract; Right to Terminate Employment. The grant of the
Awarded Shares to the Grantee is a voluntary, discretionary award being made on
a one-time

 

 



--------------------------------------------------------------------------------



 



basis and it does not constitute a commitment to make any future awards. The
grant of the Awarded Shares and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Grantee any right to continue employment with the
Company or any Subsidiary, as the case may be, or interfere in any way with the
right of the Company or a Subsidiary to terminate the employment of the Grantee
at any time.
11. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
12. Information. Information about the Grantee and the Grantee’s participation
in the Plan may be collected, recorded and held, used and disclosed for any
purpose related to the administration of the Plan. The Grantee understands that
such processing of this information may need to be carried out by the Company
and its Subsidiaries and by third party administrators whether such persons are
located within the Grantee’s country or elsewhere, including the United States
of America. The Grantee consents to the processing of information relating to
the Grantee and the Grantee’s participation in the Plan in any one or more of
the ways referred to above.
13. Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement is for the benefit of and is binding on the
heirs, executors, administrators, successors and assigns of the parties hereto.
14. Entire Agreement. This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement; provided, however, in any event, this
Agreement shall be subject to and governed by the Plan. The Board shall have
authority, subject to the express provisions of the Plan and this Agreement, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations that are, in the judgment of the Board, necessary
or desirable for the administration of the Plan. The Board may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in
this Agreement in the manner and to the extent it shall deem expedient to carry
the Plan into effect and it shall be the sole and final judge of such
expediency. All actions by the Board under the provisions of this Section 14
shall be conclusive for all purposes.
15. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to the Awarded Shares without the Grantee’s consent.

 

 



--------------------------------------------------------------------------------



 



16. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
17. Governing Law. This Agreement is made under, and shall be construed in
accordance with the internal substantive laws of the State of Ohio.
18. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
19. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Awarded Shares and participation in the Plan or future grants of Restricted
Stock that may be granted under the Plan by electronic means. Notwithstanding
anything in this Agreement to the contrary, Grantee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of
Restricted Stock grants and the execution of award agreements through electronic
signature.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



Executed in the name and on behalf of the Company in Columbus, Ohio as of the
_____day of _____.

            LANCASTER COLONY CORPORATION
      By:           Name:           Title:        

ACCEPTANCE OF AGREEMENT
Grantee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this Agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this Agreement; (b) voluntarily and knowingly accepts this Agreement and the
Awarded Shares granted to him or her under this Agreement subject to all
provisions of the Plan and this Agreement; and (c) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. Grantee further acknowledges receiving a
copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders and a copy of
the prospectus pertaining to the Plan.

 

 